Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the amendment filed on 07/09/2021. Claims 1-5, 7-11, 17-20 are pending. Claim 18 is withdrawn. Claims 12-16 are cancelled.
EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joshua L. Pritchett on 7/27/2021.
IN THE CLAIMS
Claim 18. (Canceled)  
Allowable Subject Matter


Claims 1-5, 7-11, 17, 19-20 are allowed over the prior art. 
The following is an examiner' s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claims 1 and 17, the closest prior art is Liu et al. (US20170017060 A1, cited on record), Lai et. al. (US20170315326A1, cited on record).
Liu is related to an optical image capturing system, and more particularly to a compact optical image capturing system which can be applied to electronic products.
Regarding claim 1, Liu teaches a camera lens assembly (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; optical image capturing system), comprising in sequence from an object side to an image side along an optical axis, a first lens having a negative refractive power, and a concave image-side surface (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0134] lens e.g. 210 having negative refractive power, and concave image–side surface e.g. 214); a second lens having a positive refractive power (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0135] lens e.g. 220 having positive refractive power) or a negative refractive power; a third lens having a positive refractive power (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0136] lens e.g. 230 having positive refractive power); a fourth lens having a positive refractive power  or a negative refractive power, and a convex image-side surface (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0136] lens e.g. 240, the paragraph mentions “fourth lens positive negative power” this is incorrect, lens e.g. 240 has negative refractive power, since the data in table 3, surface 8-9 gives a negative focal length and has a convex image-side surface 244); and an electronic photosensitive element (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see Fig. 2A, [0156] image sensing device e.g. 290); wherein an effective radius of an object-side surface of the first lens is DT11 nd embodiment; Tables 3-4, Tables [0143-0146]; see [0013] “A maximum effective half diameter (EHD) of any surface of a single lens element refers to a perpendicular height between an intersection point on the surface of the lens element where the incident light with the maximum view angle in the optical system passes through the outmost edge of the entrance pupil and the optical axis”, see Table [0146] EHD11=DT11, e.g. 5.282), a half of a diagonal length of an effective pixel area on the electronic photosensitive element is ImgH (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; see [0010] “a height for image formation of the optical image capturing system is denoted by HOI”, see Fig. 2B, Img HT=ImgH e.g. 3.00), and the following relation is satisfied: 1.2<DT11/ImgH<2.6 (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; given from Table [0146] EHD11=DT11 e.g. 5.282, see Fig. 2B, Img HT=ImgH e.g. 3.00, DT11/ImgH= value e.g. 1.76), and wherein the camera lens assembly has and only has four lenses having refractive power (Figs. 2A-2C; 2nd embodiment; Tables 3-4, Tables [0143-0146]; Lens 210, 220, 230, 240, have refracting power, see [0134-0137] and Table 3), as cited in claim 1.

Regarding claim 1, the prior art from Liu taken either singly or in combination with any other prior art fails to anticipate or fairly suggest optical image capturing system including the specific arrangement where “wherein 0.2<CT1/(CT2+CT3+CT4)<0.5, where CT1 is a center thickness of the first lens on the optical axis, CT2 is a center thickness of the second lens on the optical axis, CT3 is a center thickness of the third lens on the optical axis, and CT4 is a center thickness of the fourth lens on the optical axis” , in combination with all other claimed limitations of claim 1.
Lai is related to an optical image capturing system, and more particularly to a compact optical image capturing system which can be applied to electronic products.
Regarding claim 1, Lai teaches a camera lens assembly (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; optical image capturing system), comprising in sequence from an object side to an image side along an optical axis (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig. 4A, Lens 410, 420, 430, 440 comprise in sequence from an object side to an image side along an optical axis), a first lens having a negative refractive power, and a concave image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0157] lens e.g. 410 having negative refractive power, and concave image –side surface e.g. 414); a second lens having a positive refractive power or a negative refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0158] lens e.g. 420 having negative refractive power); a third lens having a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0159] lens e.g. 430 having positive refractive power); a fourth lens having a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 having positive refractive power) or a negative refractive power, and a convex image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 has a convex image-side surface 444); and an electronic photosensitive element (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig. 4A, [0156] image sensing device e.g. 490); wherein an effective radius of an object-side surface of the first lens is DT11 (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0011] “A maximum effective half diameter (EHD) of any surface of a single lens element refers to claim 1.
Regarding claim 1, the prior art from Lai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical image capturing system including the specific arrangement where “wherein 0.2<CT1/(CT2+CT3+CT4)<0.5, where CT1 is a center thickness of the first lens on the optical axis, CT2 is a center thickness of the second lens on the optical axis, CT3 is a center thickness of the third lens on the optical axis, and CT4 is a center thickness of the fourth lens on the optical axis” , in combination with all other claimed limitations of claim 1.

Regarding claim 17, Lai teaches a camera lens assembly (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; optical image capturing system), th embodiment; Tables 7-8, Tables [0164-0165]; see Fig. 4A, Lens 410, 420, 430, 440 comprise in sequence from an object side to an image side along an optical axis), 
a first lens having a negative refractive power, and a concave image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0157] lens e.g. 410 having negative refractive power, and concave image –side surface e.g. 414); a second lens (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0158] lens e.g. 420); 
a third lens having a positive refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0159] lens e.g. 430 having positive refractive power); and 
a fourth lens having a convex image-side surface (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see [0160] lens e.g. 440 has a convex image-side surface 444); 
wherein a combined refractive power of the first lens and the second lens is negative (see Table 7, combined refractive power from first lens e.g. 1/f1, and second lens e.g. 1/f2 is negative); a combined refractive power of the third lens and the fourth lens is positive (see Table 7, combined refractive power from third lens e.g. 1/f3, and fourth lens e.g. 1/f4 is positive); and wherein the camera lens assembly has and only has four lenses having refractive power (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; Lens 410, 420, 430, 440, have refracting power, see [0157-0160] and Table 7), and wherein a distance from an intersection point of an object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis is SAG11 (Figs. 4A-4C; 4th embodiment; Tables 7-8, Tables [0164-0165]; see Fig.4A, since the object side surface SAG for Lens e.g. 410 is less than a half), a center thickness of the first lens on the optical axis is CT1 (Figs. 4A-4C; 4th embodiment; Tables , (As the claimed range is for a ratio of two lengths, as the distance SAG11 from an intersection point of the object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis and center thickness of the first lens on the optical axis, Table 7, as depicted in Fig. 4A, value e.g. 1.62).	In the alternative, that that the ratio of SAG11/CT1 is close or just outside the above range, as the ray-tracing diagram of Fig. 4A is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio of first lens distance SAG intersection point of the object-side surface of the first lens and the optical axis to an effective radius vertex of the object-side surface of the first lens on the optical axis and center thickness of the first lens on the optical axis to above range(s) in order to increase the quantity of incoming light of the optical image capturing system and the view angle of the optical lenses, and to improve total pixels and imaging quality for image formation, so as to be applied to minimized electronic products (see Lai [0006]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), as cited in claim 17.

Regarding claim 17, the prior art from Lai taken either singly or in combination with any other prior art fails to anticipate or fairly suggest an optical image capturing system including the specific arrangement where “wherein 0.2<CT1/(CT2+CT3+CT4)<0.5, where CT1 is a center thickness of the first lens on the optical axis, CT2 is a center thickness of claim 17.
Examiner reviewed and considered applicant arguments page 7, para. 1st 5th, regarding claim 6, now in claim 1, and claim 17.  From Lai prior art, Fig. 4A, the aperture stop e.g. 400, is located between second lens e.g. 420 and third lens e.g. 430, and from Table 7, the correct surface for the Aperture stop is surface 5, not surface 3 as previously considered. The correct surface for Lens 2 are surfaces 3-4, with CT e.g. 9.527. The values CT1 e.g. 1.949, CT2 e.g. 9.527, CT3 e.g. 0.639, CT4 e.g. 5.018, the value is e.g. 0.128. 

Claims 2-5, 7-11 are allowed due to their dependency on claim 1.
Claims 19-20 are allowed due to their dependency on claim 17.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
 

                                                                       
/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872